DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 3 is objected to because of the following informalities:  the limitation “The light-emitting device according to claim 1, wherein the secondary battery” includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “The light-emitting device according to claim 2, wherein the secondary battery”.    Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1 recites the limitation "the second surface side of the light-emitting unit" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a second surface side of the light-emitting unit".

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (JPH11190980(A) with citations from machine translation provided with this Office Action).
Regarding claim 1, Ueda discloses  a  light-emitting device comprising: a light-emitting unit(light emitting diode Ld, Fig. 1A, [0008])); and a member with rubber elasticity (mat body 1, Fig. 1A, [0008], [0017]), wherein the light-emitting unit includes a light-emitting panel (light emitting surface of the light emitting diode [0008]), wherein the light-emitting panel includes a light-emitting element (light emitting diode chip [0020]), wherein the light-emitting unit is contained in the member with rubber elasticity (Fig. 1A), wherein at least part of the member with rubber elasticity transmits light emitted from the light-emitting element (see end surface portion 5 in Fig. 1A, ), wherein the member with rubber elasticity comprises a first projection and a second projection (see hemispherical protrusions 2 in Fig. 1A), wherein the first projection and the second projection are arranged on a first surface of the light-emitting unit (see Fig. A as annotated Fig. 1A),

    PNG
    media_image1.png
    351
    465
    media_image1.png
    Greyscale
Fig. A
 wherein the light-emitting element has a function of emitting light to a second surface side of the light-emitting unit(Fig. A), wherein the first surface and the second surface of the light-emitting unit are opposite to each other (Fig. A), and wherein the first projection and the second projection come in contact with each other when the light-emitting device is bent such that the first surface of the light-emitting unit faces inward (see protrusions 2 in Fig. A which would contact each other when rubber mat is bent).
Regarding claim 8, Ueda discloses all of the claim limitations as set forth above. Ueda further discloses  an electronic device comprising: the light-emitting device according to claim 1 (Fig. 1A); and  an operation button (movable plate 4, Fig. 1B, [0010]).
Allowable Subject Matter
10.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office Action on claims 1-8 is overcome.  
In particular, the allowable limitation is the light-emitting unit includes a secondary battery and a circuit, wherein the secondary battery has a function of supplying power to the light-emitting element, and wherein the circuit includes an antenna and has a function of charging the secondary battery on the basis of a signal received by the antenna.
 The controller 32 has a function of converting power received with the antenna 31 into power to be supplied to the secondary battery 20 and outputting the power to the secondary battery 20(Figs. 9 & 10, [0215]).
Ueda discloses a piezoelectric effect power generation element with a rectifier circuit and a smoothing circuit ([0009], [0007]) but does not disclose, teach, or render obvious the light-emitting unit includes a secondary battery and a circuit, wherein the secondary battery has a function of supplying power to the light-emitting element, and wherein the circuit includes an antenna and has a function of charging the secondary battery on the basis of a signal received by the antenna.
11.	 Claims 3-7 are objected to as being dependent upon allowable claims, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office Action on claims 1-8 is overcome.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724